DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 October 2021 has been entered.
 
Response to Amendment
This Office Action is responsive to the amendment filed on 27 October 2021. As directed by the amendment: Claims 1-13 are cancelled and claims 14-21 are newly added. Claims 14-21 currently stand pending in the application. 
The amendments to the Specification filed 27 October 2021 are not entered. The amendments were made to a previously non-entered version of the specification, dated 27 April 2021. Amendments should be made to the originally filed specification, with markup, in order to reasonably ascertain the scope of the changes. Further, the specification remains replete with terms which are not clear, concise or exact. The amendments made no substantive improvement; grammatical inconsistencies and conflicting feature numeration render the description incomprehensible, and amendments that rename features do not improve the understanding imparted by the specification and in fact comprise new matter. Attention is directed to the comments made in the Office Action dated 28 June 2021 (see Response to Amendment); since the amendments filed 27 October 2021 incorrectly incorporate the changes from the 27 April 2021 non-entered version of the specification, comments made regarding the confusing grammar and changes that comprise new matter in the previous 27 April 2021 version would also apply to the most recently filed version for any repeated material. A brief and not exhaustive listing of confusing grammar and changes that comprise new matter in the version filed 27 October 2021 includes: “The other end of the impactor part B 37 has grooves A 39 which move on grooves B 40 of the impactor part A 36” (in other descriptions and in the drawings, impactor part B 37 has grooves B 40 and impactor part A 36 has grooves A 39) (see p. 6 of Amendments to the Description filed 27 October 2021); “the struck implant” (should read “the stuck implant”) (p. 7); “the tension force of the striking assembly” (the striking assembly is previously described on p. 6 as comprising impactor part A and impactor part B; the spring, not included in this description of the striking assembly, is what holds the tension force, not the impactor parts) (p. 7); “The impactor part A 36 and shaft road are connected by striking spring member 20” (“shaft road” should read “shaft rod”; the impactor part A and shaft rod are connected by the shaft rod passing through the impactor part A – the spring does not connect the two but rather is adjacent the impactor part A) (p. 7); replacing “face gear” with “shaft rod” (comprises new matter – recitations referring to a gear cannot be changed to a rod, which terms are not commonly understood as interchangeable and such change is not supported) (p. 9). 
The replacement drawing sheets, filed 27 October 2021, that depict clearer versions of original figures 1-6, are accepted and entered. However, the drawing sheets, filed 27 October 2021, presenting new figures 7-15, are not entered as they display views of the device that were not previously shown and not supported by the originally filed specification. For example, the new figures show a differently shaped and dimensioned knob 23 as compared to original FIG. 6 (in particular, the length shown in FIG. 7 and the hollow shape shown in FIG. 12 that surrounds part of the spring – neither are supported by the original figures or specification), and the gear assembly 62 also appears different. The spring 20 
The cancellation of claims 1-13 has rendered moot the rejections under 35 U.S.C. 112(a), (b), and (d) listed in the previous action. However, the current amendments have resulted in further rejections under 35 U.S.C. 112(a) and (b) as presented below. 
Although the replacement drawing sheets (filed 27 October 2021, 6 page document) have resolved the objections to the drawings related to heavy shading and distortion, the drawing objections as to the failure to show particular features described in the specification are maintained and repeated below in relevant part. Note: as described above, the amendments to the description are not entered and thus the drawing objections are related to the originally filed specification. 

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. § 102(a)(1)/(2) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Specification
35 U.S.C. 112(a) requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Note: as described above, the amendments to the description are not entered and thus the following examples Examples of some unclear, inexact or verbose terms used in the specification (filed 19 March 2019) are: 
How is the striking weight 31 slidable along zig zag face gears groove assembly 38 and spring member 14 (p. 10 / ll. 24-26), i.e. how can something slide along a zig zag and slide along a spring? 
“A groove mechanism 38 for mechanically triggering the release of impactor part A 36 and the striking weight 31 is coupled to the impactor part B 37” (p. 11 / ll. 24-26); this is one of various examples throughout the specification of grammatical inconsistencies and confusing language. It is unclear what is mechanically triggered to be released, the impactor part A or the impactor part A and the striking weight, and it is unclear what is coupled to the impactor part B, the groove mechanism or the striking weight. It appears the intent is that the groove mechanism mechanically triggers the release of the impactor part A and the striking weight, and the groove mechanism is coupled to the impactor part B. However, the groove mechanism cannot be coupled to the impactor part B because the groove mechanism consists of grooves on the impactor part B so it cannot consist of and be coupled to the same thing. The following sentence on p. 11 / ll. 26-29 also is unclear, as to what the groove mechanism consists of (both grooves?) and what triggers and what is triggered. 
The striking weight 31 impacting the striking assembly 30 (p. 13 / ll. 1-4) is unclear as to how the striking assembly can comprise the striking weight and also be impacted by the striking weight. 
These examples are not limiting; virtually every paragraph in the specification requires clarification, without the addition of new matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Examiner notes that while utmost effort was applied to identify and present the instances of failures to comply with the written description requirement throughout the claims, because the claims are replete with errors, the list presented here is exemplary and may not be exhaustive; the claims must be reviewed for all similar failures to comply with the written description requirement and amended accordingly, without the addition of new matter. 
As to claim 14, the limitation “so as to apply a distally directed force on the stuck implant” (ll. 18) is not supported by the specification as originally filed. The rotation of the impactor part B does not apply a distally directed force on the stuck implant, but rather indirectly applies a distally directed force on the spring member which, after actuation, converts to a proximally directed force on the stuck implant (when the spring member tension is released to move the striking weight proximally). This 
As to claim 16, the limitation “wherein the shaft rod comprises a threaded portion that is coupled to a screw coupling mechanism” is not supported by the specification as originally filed. The specification recites that “the threaded portion 14 of the shaft rod 10 comprises a screw coupling mechanism 13” (p. 12 / ll. 15-16); the threaded portion comprises the screw coupling mechanism (which has threads to couple to the stuck implant rod) and is not coupled to the screw coupling mechanism, which suggests that they are separate parts that are threadedly coupled via the threaded portion (which threads actually engage the knob, not the screw coupling mechanism). 
As to claim 20, the limitation “slide a striking weight along the shaft rod to pull on the stuck implant in the direction of the shaft rod and against the striking assembly” is not supported by the specification as originally filed. If the limitation means that the sliding the striking weight slides the weight against the striking assembly, this is not supported because claim 14 recites that the striking assembly comprises the striking weight and thus the weight would be slid against itself. If the limitation means that the pulling on the stuck implant is against the striking assembly, this is not supported because the stuck implant and the striking assembly are separated by at least part of the shaft rod, the spring member, and the knob. 






(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Examiner notes that while utmost effort was applied to identify and present the instances of indefiniteness throughout the claims, because the claims are replete with errors, the list presented here is exemplary and may not be exhaustive; the claims must be reviewed for all similar indefiniteness and amended accordingly, without the addition of new matter. 
In general, and throughout the claims: 
The first recitation of each term must be preceded by “a/an” and subsequent recitations of such terms must be preceded by “the” (e.g. “the gear assembly” Claim 14 / ll. 16; “[[the]] a direction of the shaft rod” Claim 14 / ll. 22-23; “[[a]] the striking weight” Claim 20 / ll. 4; “the impactor part B” Claim 21 / ll. 2). 

As to claim 19, the limitation “to remove a stuck implant of an intramedullary nail or rod” renders the claim indefinite, as it is unclear if this stuck implant refers back to the stuck implant previously recited in claim 14 or to another stuck implant, and it is unclear if an intramedullary nail or rod comprises a stuck implant or if it is the stuck implant. For examination purposes, the limitation will be interpreted as to remove the stuck implant, the stuck implant comprising an intramedullary nail or rod. 

As to claim 21, the limitation “The impactor part A is configured to move between the first end and the second end of the shaft rod and to pull away from the stuck implant” renders the claim indefinite, as it is unclear if the impactor part A pulls the implant or pulls away from the implant. It appears from the rest of the disclosure that the impactor part A moves away from the stuck implant so that the slap hammer pulls the stuck implant. 
Further as to claim 21, the limitation “The impactor part A is connected to the shaft rod with the spring member” renders the claim indefinite, as it is unclear what the spring member is “with.” If this means that the spring member connects the impactor part A to the shaft rod, this would result in a rejection under 35 U.S.C. 112(a) because the impactor part A and the shaft rod are connected by the shaft rod passing through the impactor part A – the spring member does not connect the two but rather 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s). 
the shaft rod comprising a threaded portion that is coupled to a screw coupling mechanism (Claim 16)
No new matter should be entered.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown without the addition of new matter, or the feature(s) canceled from the claim(s): face gear 33 with first end 34 and second end 35 (p. 9), key and slot 32 (p. 9), shaft rod 10 at the distal end 11 attached to the stuck implants rod (p. 9), striking weight 31 slidable along zig zag face gears groove assembly 38 and spring member 14 (p. 10), shaft 10 consists of a key slot with key 32 (p. 10), spring element 21 positioned about the face gear 33 at the second end 35 of face gears groove assembly 38 (p. 11), the spring element 21 is compressed to store energy and striking weight 31 in the opposite direction, towards the first end 34 of face gears 38 (p. 11), a groove mechanism 38 for mechanically triggering the release of impactor part A 36 and the striking weight 31 is coupled to the impactor part B 37 (p. 11), the groove mechanism 38 consist of groves A 39 on impactor part A 36 and groves B 40 on impactor part B 37 mechanically trigger, releasing the striking weight 31 which is propelled by the spring element 21 in the opposite direction, towards the first end 34 of the face gear 33 towards the impactor part B 37 (p. 11), and the entirety of p. 11 / ll. 30 – 










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 14, 15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 8,603,100 to Muller, in view of U.S. Patent Application Publication No. US 2018/0055553 to Pedicini. 
In view of the extensive rejections under 35 U.S.C. 112 and the objections to the specification and drawings as presented above, the references are being applied to the claims as best understood.
Muller discloses an automated slap hammer for removing a stuck implant (under broadest reasonable interpretation, the slap hammer is automated because it applies a force on a stuck implant by “acting of oneself”, since the turning of the impactor part B automatically releases the spring tension when it reaches the side with no teeth), shown in Figs. 7a-7c, the automated slap hammer comprising a) a shaft rod (6) configured to be connected to a stuck implant rod (34) at a first end (distal end) (at least via connection via 2) and having a second end (proximal end) assembled with a striking weight (23) and an impactor part B (25) of a striking assembly (striking weight and impactor part B are assembled at and with the second end as part of a functioning whole) (col. 6 / ll. 26-53); b) a spring member (22) engaged 
Muller is silent as to a motor and a gear assembly, the gear assembly attached to one end of the impactor part B, the impactor B configured to be rotated by the motor and gear assembly; wherein a button control is used to start and stop the slap hammer; The impactor part B is configured to be rotated by the motor and the gear assembly. 
Pedicini teaches an automated slap hammer comprising a motor and a gear assembly (gearbox 8), shown in FIG. 1, that rotate a part B (vertical gear 7 and 12) (¶44); wherein a button control (30) is used to start and stop the slap hammer (¶61), shown in FIG. 10. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to further automate the slap hammer of Muller by providing a motor and a gear assembly such as taught in Pedicini that attach to one end of the impactor part B to rotate the impactor part B, since the replacing of a manual turning element with a motor and gear assembly that provide the same rotational force would reduce strain on the practitioner and provide consistent repeatable rotation to the impactor part B, thereby providing consistent and repeatable movement of the striking weight and the impactor part A to provide added control to the application of force to the stuck implant. The motor and gear assembly as taught in Pedicini would be connected to and used to rotate the . 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Pedicini (hereinafter, “Muller/Pedicini”), as applied to claims 14, 15, and 18-21 above, and further in view of U.S. Patent No. US 7,854,769 to Hershberger. 
Muller/Pedicini disclose the shaft rod comprises a threaded portion (in this interpretation, the shaft rod of Muller includes 6 and 2; part 2 comprises a proximal threaded portion, shown in Fig. 7a), but is silent as to a screw coupling mechanism coupled to the threaded portion of the shaft rod and to a threaded portion of the stuck implant rod. 
Hershberger teaches a slap hammer comprising a screw coupling mechanism (threaded end of 18) that is coupled to a threaded portion of an implant rod, shown in Fig. 1. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify the slap hammer of Muller/Pedicini to have a threaded distal end, i.e. a screw coupling mechanism, in order to engage a stuck implant that is missing a neck, for example, and that has a threaded hole to engage the screw coupling mechanism. Since the stuck implant rod is not positively recited, this is interpreted as language of intended use; the threaded screw coupling mechanism is fully capable of being coupled to a threaded portion of the stuck implant rod (and the stuck implant rod is fully capable of having a threaded portion). As applied to Muller, the threaded distal end, i.e. screw coupling mechanism, would be at the distal end of the tool which is the distal end of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775              

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775